                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

In re:                                         §       Chapter 13
                                               §       Case No.: 20-31151
         BENJAMIN JOE GIRON,                   §
                                               §
                               Debtor.         §


                       CERTIFICATE OF SERVICE OF
           ORDER GRANTING EXTENSION OF AUTOMATIC STAY (dkt# 22)


         I hereby certify that on the 19th day of November, 2020, I did cause a copy of the Order

Granting Extension of Automatic Stay (dkt# 22) to be mailed to Stuart C. Cox, Chapter 13

Trustee, 1760 N. Lee Trevino Dr., El Paso, TX 79936; to Benjamin Joe Giron, 5401 Montoya Dr.,

El Paso, TX 79932; and to all parties in interest in this case, as shown on the attached list.



                                                       /s/Timothy V. Daniel
                                                       Timothy V. Daniel
                                                       Counsel for Debtor
